Case 1:20-cv-03107-KLM Document 14 Filed 11/20/20 USDC Colorado Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03107

JENNIFER ANN SMITH, a citizen and taxpayer of
the State of Colorado, LIGGETT GROUP LLC,
VECTOR TOBACCO INC., and XCALIBER
INTERNATIONAL LTD., LLC,

Plaintiffs,

v.

STATE OF COLORADO, by and through JARED S.
POLIS, in his official capacity as Governor of
Colorado, PHILIP J. WEISER, in his official capacity
as Attorney General of Colorado, and HEIDI
HUMPHREYS, in her official capacity as Interim
Executive Director of the Colorado Department of
Revenue,

Defendants.


     PLAINTIFFS’ UNOPPOSED MOTION FOR EXPEDITED BRIEFING SCHEDULE
                  AND FORTHWITH HEARING ON PLAINTIFFS’
             MOTION FOR PRELIMINARY INJUNCTION (ECF NO. 13)


        COMES NOW the Plaintiffs, Jennifer Ann Smith, Liggett Group LLC, Vector Tobacco

Inc., and Xcaliber International Ltd., LLC, by and through the undersigned counsel, and moves

the Court for an expedited briefing schedule and forthwith hearing on Plaintiffs’ Motion for

Preliminary Injunction (ECF No. 13), and in support states as follows:

        D.C.Colo.LCivR Rule 7.1(A) Certificate: The undersigned has conferred with counsel

for all Defendants, who consent to the briefing schedule requested herein but do not join this

motion.
Case 1:20-cv-03107-KLM Document 14 Filed 11/20/20 USDC Colorado Page 2 of 5




       1.      On November 18, 2020, Plaintiffs filed a Motion for Preliminary Injunction,

requesting that this Court enjoin the Defendants from implementing and enforcing section 10

(“Section 10”) of House Bill 20-1427 (enacted as C.R.S. 39-28-116, the “Bill”) during the

pendency of this action.

       2.      As part of its conferral on its Motion for Preliminary Injunction, the Plaintiffs

requested that the Defendants agree to refrain from enforcing Section 10 during the pendency of

this action, but the Defendants refused and oppose Plaintiffs’ Motion for Preliminary Injunction.

       3.      Absent injunctive relief, Section 10 will take effect on January 1, 2021 and impose

a fixed minimum price of $7.00 per pack for all cigarettes sold to Colorado consumers.

       4.      As a basis for the claim that it Plaintiffs will suffer irreparable harm in the absence

of injunctive relief, Plaintiffs demonstrated that their constitutional rights, including those

protected under the Commerce Clause of the United States Constitution would be impaired by the

enforcement of Section 10.

       5.      As an additional basis in support of its claim of irreparable harm in the absence of

injunctive relief, the Plaintiffs who manufacture tobacco products for sale in Colorado,

demonstrated economic harm insofar as he price of its discount brand cigarettes will

disproportionately rise as a result of Section, causing millions of dollars of lost sales as well as

lost customers, goodwill and market share, in Colorado. This mandated price increase will result

in an immediate and irreparable to the Manufacturer Plaintiffs.

       6.      Finally, the Plaintiffs showed that their harm is irreparable because, absent

injunctive relief, they cannot be compensated after the fact by money damages, due to the

Defendants’ immunity from money damages. Nor can the harm to their loss of customers and



                                                 2
Case 1:20-cv-03107-KLM Document 14 Filed 11/20/20 USDC Colorado Page 3 of 5




market share, or the distortions to the Colorado cigarette market caused by Section, be retrieved

or reversed.

       7.      The Defendants’ responses to Plaintiffs’ Motion are currently due December 10,

2020, with Plaintiffs’ reply due on December 24, 2020, pursuant to D.C.COLO.LCivR 7.1(d).

Therefore, absent an expedited briefing schedule, the Court will be left with a mere 7 days,

including two holidays, to hold a hearing and render a decision before Section 10 goes into effect.

       8.      In addition to providing the Court with little time, absent an expedited briefing and

hearing schedule, both the State and the citizens of Colorado would be unable to plan for either

outcome. With respect to the former, a decision by the Court so close to the effective date may

cause logistical confusion; and with respect to the latter, those citizens affected by Section 10,

including Plaintiff Smith, will be unable to plan for the potential doubling of the cost of cigarettes.

       9.      As indicated above and further detailed in Plaintiffs’ Motion for Preliminary

Injunction, Plaintiffs’ Motion requires swift action because of the harm to Plaintiffs that will ensue

on January 1, 2021 if the Defendants are permitted to implement and enforce Section 10.

       10.     Plaintiffs’ Motion involves no evidentiary issues and the legal issues raised in the

Motion are not complex. Therefore, in Plaintiffs’ view, the parties do not require a full briefing

schedule.

       WHEREFORE, Plaintiffs respectfully request that this Court set a briefing schedule as

follows:




                                                  3
Case 1:20-cv-03107-KLM Document 14 Filed 11/20/20 USDC Colorado Page 4 of 5




 Event                                             Deadline

 Defendants’ Opposition to Plaintiffs’ Motion December 4, 2020
 for Preliminary Injunction

 Plaintiffs’ Reply in Support of Plaintiffs’ December 11, 2020
 Motion for Preliminary Injunction



         Respectfully submitted this 20th day of November 2020.

                                                KASOWITZ BENSON TORRES LLP

                                                By:        /s/ Marc E. Kasowitz
                                                        Marc E. Kasowitz
                                                        Daniel R. Benson
                                                        Leonard A. Feiwus
                                                        Deva Roberts

                                                1633 Broadway
                                                New York, New York 10019
                                                Tel.: (212) 506-1700
                                                Fax: (212) 506-1800
                                                Email: lfeiwus@kasowitz.com

                                                Maria Gorecki
                                                KASOWITZ BENSON TORRES LLP
                                                1400 16th Street
                                                16 Market Square, Suite 400
                                                Denver, CO 80202
                                                Email: mgorecki@kasowitz.com

                                                              -and-

                                                Jon Anderson
                                                MAVEN LAW GROUP
                                                1800 Glenarm Place, Suite 950
                                                Denver, CO 80202
                                                Phone: 303-218-7141
                                                Email: janderson@mavenlawgroup.com

                                                Attorneys for Plaintiffs



                                               4
Case 1:20-cv-03107-KLM Document 14 Filed 11/20/20 USDC Colorado Page 5 of 5




                               CERTIFICATE OF SERVICE

     I hereby certify that on this 20th day of November 2020 a true and correct copy of
PLAINTIFFS’ UNOPPOSED MOTION FOR EXPEDITED BRIEFING SCHEDULE
AND FORTHWITH HEARING ON PLAINTIFFS’ MOTION FOR PRELIMINARY
INJUNCTION was served via CM/ECF and via email, with the recipients’ consent, upon:

Terry Gill, Acting Deputy Attorney General
Office of the Attorney General, Revenue & Utilities Section
Ralph L. Carr Colorado Judicial Center
1300 Broadway, 8th Floor
Denver, Colorado 80203
(720) 508-6356 Direct
(720) 467-0582 Cell
Terry.gill@coag.gov

Russell D. Johnson, Assistant Solicitor General/Sr. AAG
Colorado Department of Law, Revenue & Utilities Section
1300 Broadway, 8th Floor
Denver, Colorado 80203
Phone: (720) 508-6351
russell.johnson@coag.gov

Ben Kapnik, Assistant Attorney General
Colorado Department of Law
1300 Broadway, 8th floor
Denver, Colorado 80203
(720) 508-6369
Ben.kapnik@coag.gov




                                               By:        /s/ Marc E. Kasowitz
                                                           Marc E. Kasowitz




                                               5
